DETAILED ACTION
Claims 8, 13–17, 19, and 21 are currently pending in this Office action.  Claims 1–7, 9–12, 18, and 20 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 09/28/2021, 02/07/2022 have been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.
	The 09/28/2021 IDS has been re-considered.  After reconsidering the prior art submitted with the IDS, Foreign Patent Document Cite No. 7 is now made of record with this communication.

Allowable Subject Matter
Claims 8, 13–17, 19, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The previous rejections of:
claims 1-7, 9, and 11 under 35 U.S.C. 103 as being unpatentable over Ballard et al. (GB 1593392); and
claims 1-7, 9, 11, and 18 under 35 U.S.C. 103 as being unpatentable over Stöter et al., “Nanoplatelets of Sodium Hectorite Showing Aspect Ratios of 20000 and Superior Purity,” Langmuir 29, pp. 1280-1285 (2013)
are withdrawn in light of the amendment canceling each of these claims.
The reasons for allowing claims 8, 13–17, and 19 can be found on pages 3 and 7 of the 11/23/2021 Office action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763